DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, figs. 2A-2D (claims 1-11 and 13-20) in the reply filed on 5/4/2022 is acknowledged.  However, claim 12 is depending on independent claim 1 (claim 1 would be allowable if rewritten to overcome the 112 rejection as set forth in the Office Action; therefore, claim 12 would be allowable because depends on allowable claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, the limitation of: selected to have an impedance matched to impedance of the integrated circuit (claims 1 and 18) is unclear.  How to select an impedance matched to impedance of the IC?
Regarding claim 17, the limitation of: selected to have an impedance matched to impedance of the second integrated circuit (claim 17) is unclear.  How to select to have an impedance matched to impedance of the second IC?

Reasons for Allowance
Claims 1-20 would be allowable if rewritten to overcome the 112 rejection as set forth in the Office Action.
The following is an examiner’s statement of reasons for allowance: Rollin et al. (U.S. 9306255); Budka (U.S. 20010048155) and the prior art of record fail to disclose the combination of all the limitations recited in the claims 1, 17-18 of an integrated circuit  including: a center transmission line between two ground lines and sealed from exposure to air; wire bonds that connect the transmission line structure to pads on the integrated circuit from where the center transmission line exits the integrated circuit package, and selected to have an impedance matched to impedance of the integrated circuit; a first post that supports the center transmission line where the center transmission line enters the integrated circuit package from the printed circuit board; and a second post that supports the center transmission line where the center transmission line exits the integrated circuit package to connect to the wire bonds (claim 1); a center transmission line between two ground lines and sealed from exposure to air; wire bonds that connect the transmission line structure to pads on the second integrated circuit from where the center transmission line exits the integrated circuit package, and selected to have an impedance matched to impedance of the second integrated circuit; a first post that supports the center transmission line where the center transmission line enters the integrated circuit package from the first integrated circuit; and  a second post that supports the center transmission line where the center transmission line exits the integrated circuit package to connect to the wire bonds (claim 17); a center transmission line provided between two ground lines, sealed from exposure to air, and running from a printed circuit board (PCB) to an integrated circuit (IC); and selected to have an impedance matched to impedance of the integrated circuit; a first post that supports the center transmission line where the center transmission line enters the integrated circuit package from the printed circuit board; a second post that supports the center transmission line where the center transmission line exits the integrated circuit package to connect to the wire bonds; and a dielectric wall through which the center transmission line passes, which seals the integrated circuit from exposure to air and which supports the center transmission line between the first post and the second post (claim 18).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894     
/CALEB E HENRY/Primary Examiner, Art Unit 2894